Citation Nr: 1202732	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  04-32 664 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from June 1953 to March 1956.  The Veteran died in June 2003; the present appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 RO rating decision that denied service connection for the cause of the Veteran's death.

When this appeal was most recently before the Board in May 2009 the Board issued a decision denying entitlement to service connection for cause of the Veteran's death.  The appellant thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in December 2009 that granted a Joint Motion of the Parties to vacate the Board's decision and to return the case to the Board for further consideration.


FINDINGS OF FACT

1.  The Veteran died in June 2003 due to malignant neoplasm of the prostate.

2.  At the time of his death the Veteran was service-connected for herniated disc disease, a left knee disability and duodenal ulcer.  

3.  Competent medical opinion is in equipoise in showing that the Veteran's service-connected duodenal ulcer disability substantially and materially contributed to cause his death.




CONCLUSION OF LAW

With resolution of the doubt in favor of the appellant, the criteria for service connection for cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant has been provided all required notice, to include notice pertaining to the effective-date elements of her claim.  In addition, the evidence currently of record is sufficient to substantiate her claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (201).

Legal Criteria

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated by active service; one that may be presumed to have been incurred or aggravated during such service; or, one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

To establish service connection for the cause of a veteran's death, evidence must show a disability incurred in or aggravated by active service either caused or substantially or materially contributed to the veteran's death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to an unrelated disability.  In the same category would be included service-connected diseases or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful attention as a contributory cause of death, the primary disease being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be presumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not be generally reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive and debilitating nature.  38 C.F.R. § 3.312(c)(4).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The certificate of death lists the cause of the Veteran's death as malignant neoplasm of the prostate.  No other conditions were listed as either causing or contributing to the primary cause of death.  

At the time of his death, the Veteran was service connected for herniated disc disease that was associated with hypertrophic osteoarthritis of the left knee; for a duodenal ulcer, post gastrectomy; and, for a severe genu varum deformity of the left knee with lateral instability associated with hypertrophic osteoarthritis of the left knee.  

VA treatment records through May 2003, shortly prior to the Veteran's death in June 2003, show diagnosis of advanced stage prostate adenocarcinoma with metastases to the brain and elsewhere.  VA treatment records show no evident relationship between the service-connected disabilities and the prostate cancer.

The file contains conflicting medical opinion regarding the question as to whether there is a relationship between the Veteran's service-connected disabilities and the cause of his death, as noted below.

In May 2004 Dr. Arnaldo Gerena-Nieves wrote that the Veteran had been hospitalized in March 2002 due to upper gastrointestinal bleeding caused by the activation of his [service-connected duodenal] ulcer, treatment of which required 6 units of blood, thermo-coagulation and injection of epinephrine into the duodenal ulcer to stop the bleeding.  According to Dr. Gerena-Neives, this could have caused the Veteran's death.

In August 2008, the Veteran's claims file was reviewed by a VA physician.  He noted that the Veteran was service connected for two musculoskeletal disabilities, namely a left knee and a herniated disc, but he found that it was less likely than 
not that either of these was a principal or contributing cause of the Veteran's death, reasoning that the musculoskeletal conditions were different disease entities 
from the malignant neoplasm of the prostate.  He also reviewed the statement provided by Dr. Gerena-Nieves, but found that the treatment referenced in that opinion had occurred in March 2002, more than a year before the Veteran's death.  Further, he noted that the Veteran's death certificate did not list anything other than prostate cancer as the cause of the Veteran's death, not mentioning the Veteran's duodenal ulcer in any way.  The VA physician stated that Dr. Gerena-Nieves' opinion was highly speculative.

VA also obtained a second medical opinion in September 2008 to more precisely address the role, if any, the Veteran's service-connected ulcer played in his death.  The VA physician reviewed the Veteran's claims file and opined that there was no pathophysiological relationship between any of the Veteran's service-connected disabilities and prostate cancer.  He also pointed out that Dr. Gerena-Nieves' opinion was highly speculative.

Thereafter, a letter from Dr. Miguel E. Figueroa (undated but received by the RO in May 2009) states the Veteran was diagnosed with an ulcer while in service that caused periodic episodes of severe gastric pain, hematemesis-melena, and 20 percent weight loss; despite aggressive treatment the Veteran never improved.  Dr. Figueroa asserted that a patient with gasmojejunal ulcer, hematemesis-melena, weight loss and activities-of-daily-living (ADL) dependent is totally incapacitated, which was certain to have contributed to the Veteran's death.

Also supportive of the appellant's claim is a June 2010 "independent medicolegal opinion" by Dr. Edwin J. Grassman, D.O., J.D., whose curriculum vitae shows to be a practitioner of family and internal medicine with experience in treating patients with prostate cancer.  Dr. Grassman reviewed the claims file to include the Veteran's treatment records.  Dr. Grassman stated there is no dispute that the cause of the Veteran's death was metastatic prostate cancer, but he also stated that the Veteran's service-connected gastric ulcer was a substantial contributing cause of death, to a reasonable degree of medical certainty.  Dr. Grassman stated the Veteran had been granted total and permanent service-connected disability due to his service-connected ulcer in September 1993.  Dr. Grassman stated that the Veteran was prescribed Mitoxantrone as a cancer therapy, which is known to cause anemia; at the same time the Veteran was being treated for his service-connected ulcer disease.  Due to the bleeding ulcers, the Veteran's cancer treatment had to be modified to a less toxic and less effective regimen.  Because he was unable to tolerate the more effective chemotherapy, the Veteran's prostate cancer aggressively progressed to his brain and his bones.  Thus, it is more likely than not that the ulcer disease and its treatments substantially weakened the Veteran and these debilitating effects rendered the Veteran materially less capable of resisting the effects of the prostate cancer and it treatments, hastening his death and materially reducing the quality of his remaining life.  In sum, for the above reasons, it was Dr. Grassman's professional opinion, within a reasonable degree of medical certainty and beyond a more-likely-than-not standard, that the Veteran's service-connected disability substantially or materially combined to cause death or aided or lent assistance to the primary cause of death. 

(The Board notes at this point that Dr. Grassman was in error in asserting VA had granted the Veteran total and permanent service-connected disability due to his service-connected ulcer in September 1993.  In fact, the benefit granted the Veteran in September 1993 was a total disability rating due to individual  unemployability (TDIU), acknowledging that the Veteran's service-connected disabilities in aggregate rendered him unable to maintain gainful employment.  The Veteran's duodenal ulcer disease was rated as 40 percent disabling throughout his lifetime. Thus, the presumption articulated in 38 C.F.R. § 3.312(c)(3) is not applicable.)

The file contains an August 2011 independent medical expert (IME) opinion by Dr. R. Darryl Hamilton, whose curriculum vitae shows to be an associate professor of oncology in a university medical center.  Dr. Hamilton reviewed the claims file and noted the Veteran's treatment history in detail.  Dr. Hamilton stated the records is unclear as to the exact nature and time course of the Veteran's care for prostate cancer from his diagnosis in 1989 to 2002; therefore he could not provide an opinion as to whether or not the Veteran's ulcer disease somehow delayed the timely institution of cancer therapy or impacted his ability to tolerate such care.  In March 2002 the ulcerative disease certainly and directly led to a four-month delay in beginning care with Mitoxantrone/prednisone, but, that said, Dr. Hamilton did not believe such delay in instituting next-line chemotherapy substantially impacted the Veteran's survival or subsequent events; with the widespread nature of the disease and the clear-cut progression of the disease, survival is often very short despite institution of subsequent lines of therapy.  In regard to anemia, the Veteran had a number of possible causes for anemia other than his gastrointestinal bleed, and there was no indication that anemia regardless of etiology was a contributing cause of the Veteran's death.  Dr. Hamilton stated the opinions of Drs. Nieves, Figueroa and Grassman were all necessarily speculative, and also stated that Dr. Grassman was not professionally qualified to comment on the appropriateness of the Veteran's anti-cancer therapy.  Based on the evidence available, Dr. Hamilton was unwilling to state the Veteran had received inadequate cancer care.  In sum, Dr. Hamilton did not believe the Veteran's duodenal ulcer disease was as likely as not to have been a contributory cause of the Veteran's death.  Rather, the contribution of the ulcerative disease and associated therapies over the years as well as the possible (emphasis in original) ongoing nature of the disease during the time of the Veteran's death was an unlikely contributor to the Veteran's demise.  Given the absence of supporting data in the record and scientific literature, certainly no causality could be assigned to the duodenal ulcer disease and the development and progression of the Veteran's prostate cancer. 

Finally, an opinion supportive of the appellant's claim was rendered in November 2011 by Dr. Robert B. Sklaroff, shown by his curriculum vitae to be Board-certified in oncology and also specializing in hematology.  Dr. Sklaroff reviewed the file, including the opinions of Drs. Figueroa, Nieves and Hamilton.  Dr. Sklaroff stated that it has been demonstrated, in the specific case of this Veteran, that the existence of peptic ulcer disease (PUD) delayed the initiation of chemotherapy; it is intuitive that this would yield a lower response rate.  Mitoxantrone use could have both been enhanced and prolonged, had it been started earlier; therefore, it is more likely than not that the ulcer-related bleeding embarrassed the Veteran's ability to benefit fully from the Mitoxantrone, regardless of the dosage used.  

Dr. Sklaroff also noted it had been demonstrated that the Veteran was not offered useful radiopharmaceuticals, perhaps because the prior Traxol could have provoked the PUD-bleeding, and there may have been reluctance to use agents that could compromise the ability to treat a side-effect that may have been exacerbated by a prior systemic approach to managing the prostate cancer; that this approach could have been invoked well into 2003 suggests the Veteran harbored a sufficient time-interval to have responded thereto.  

Dr. Sklaroff concluded these two major factors are consistent with the medical literature and are not inconsistent with the views of the other physicians who have analyzed the case, except for Dr. Hamilton, who did not address the additional considerations (clinical and therapeutic) that were addressed by Dr. Sklaroff.  Thus, the service-connected disability was as likely as not to have been a contributing cause of death.    

The Board may not base a decision on its own unsubstantiated medical opinion, but rather may reach a medical conclusion only on the basis of independent medical evidence or adequate quotation from recognized medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the medical opinions of record are inconsistent, with some opinions favoring the appellant's claim (Drs. Figueroa, Nieves, Grassman and Sklaroff) and others weighing against the claim (VA examiners in August 2008 and September 2008 and Dr. Hamilton).

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board previously found the opinions of Drs. Nieves and Figueroa to be not probative because neither of those physicians provided a clinical rationale; a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Similarly, the rationale for the Joint Motion was that the opinions of the VA examiners in August 2008 and September 2008 were likewise speculative and inadequate.  Thus, none of those medical opinions is adequate as a basis on which to adjudicate entitlement.

In regard to the opinion of Dr. Grassman, the Board has noted that physician's error in characterizing the Veteran's duodenal ulcer disability as "total and permanent" by VA's own adjudication.  However, as an internal medicine specialist Dr. Grassman is professionally competent to form his own opinion as to the course of the Veteran's service-connected ulcer disease as well as the side effects of medications prescribed for the Veteran's cancer and his ulcer.  Because Dr. Grassman is not a specialist in oncology, his opinion in regard to the progress of the Veteran's prostate cancer is not as probative as that of Drs. Hamilton and Sklaroff; nonetheless, he is competent to comment on the overall debilitating effects of the Veteran's service-connected ulcer disease.

Turning to the opinions of Drs. Hamilton and Sklaroff, the Board notes that both physicians are specialists in oncology and both physicians supported their respective opinions by extensive citations to the record as well as citations to medical literature.  Both physicians provided detailed clinical rationale for their respective opinions.  The Board concludes that the competent medical opinion is in equipoise as to whether the Veteran's service-connected duodenal ulcer caused debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of the prostate cancer that primarily causing his death, per 38 C.F.R. § 3.312(c)(3).  Accordingly, the claim must be granted.

The benefit of the doubt in this case has been resolved in favor of the appellant.  Gilbert, 1 Vet. App. 49, 54.         


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


